                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

                             CRIMINAL MINUTES - GENERAL MINUTES

Case No.:                                                                              Date: 9/3/19
4:18CR00011 USA v. Marcus Jay Davis, et al

-001 Marcus Jay Davis – Tony Anderson, Bev Davis
-002 Kevin Lamont Trent – Aaron Cook, Jimmy Turk
-003 Kanas Lamont’e Trent – Bonnie Lepold, Mike Hemenway
-004 Deshaun Lamar Trent – Chris Kowalczuk, Patrick Kenney
-005 Phillip Daekwon Miles – Tyson Daniel. Carey Bowen
-006 Shabba Larun Chandler – Aaron Houchens, Jeff Dorsey
-008 Ashley Tiana Ross (not present – wavier of personal appearance filed @ 691) – Terry Grimes
-010 Tenikqua A. Fuller (not present – waiver of personal appearance filed @ 694- Correy Diviney


PRESENT:         JUDGE:                    Michael F. Urbanski, CUSDJ
                 TIME IN COURT:            8:41-12:32; 1:38-3:16; 3:38-5:54   7 hours 45 minutes
                 Deputy Clerk:             Kristin Ayersman
                 Court Reporter:           Judy Webb
                 U. S. Attorney:           Heather Carlton, Ron Huber
                 USPO:                     Kim Falatic


PROCEEDINGS:
Pretrial Motions/Conference
All parties present with counsel in Roanoke today for hearing; Danville case.
Court addresses parties re today’s hearing and what it expects to cover re evidence issues.
US responds.
Court notes 4CCA issued mandate on US appeal, judgment on Kevin Lamont Trent’s NOA – more
documents expected – and no prohibition for this court to go forward as scheduled. US notes that the two
appeals were filed by dfts in 4:18CR12.
Kowalczuk/Deshaun Lamar Trent, -004: responds to question of issues teed up today.
US presents evidence. No motion to exclude witnesses.
US calls Wendy Gibson, forensic expert, sworn.
Tool Mark Identification power point, m.
US Ex 1A – CV of Ms. Gibson, m/r. Court admits for Daubert hrg.
Court recesses for lunch 12:32. Witness advised. Court to return in one hr.
Reconvene 1:38
Witness still sworn.
US Ex 1B m/r – Tool Mark Identification power point admitted for purposes of this hearing.
US Ex 2A, 2B, 2C – m/r.
US has completed direct.
Recess 3:16 for ten minutes.
Reconvene 3:38
Witness still sworn, Dft Deshaun Trent/Chris Kowalczuk and Patrick Kenney cross.
Dft Ex 1, 2 – m/r. (Dft Deshaun Trent/Chris Kowalczuk)
Mr. Kowalczuk states he misidentified scanning equipment.
Dft Shabba Chandler/Aaron Houchens and Jeff Dorsey cross.
Dft Marcus Davis/Tony Anderson and Bev Davis – no cross.
Dft Kanas Lamont’e Trent – Bonnie Lepold, Mike Hemenway – no cross.
Dft Phillip Daekwon Miles – Tyson Daniel. Carey Bowen – no cross.
Dft Kevin Lamont Trent – Aaron Cook and Jimmy Turk – cross.
Dft Ashley Tiana Ross (not present – wavier of personal appearance filed @ 691) – Terry Grimes – no cross.
Dft Tenikqua A. Fuller (not present – waiver of personal appearance filed @ 694- Correy Diviney – no cross.
US redirect.
Additional cross Dft Deshaun Trent/Chris Kowalczuk and Patrick Kenney.
Additional cross Dft Shabba Chandler/Aaron Houchens and Jeff Dorsey.
Witness excused.
Court asks parties about tomorrow’s witnesses/testimony.
Court adjourns 5:54
Parties to reconvene 9/4/19 at 9:30am.
